t c memo united_states tax_court irving and elaine steinberg petitioners v commissioner of internal revenue respondent docket no 14135-05l filed date gerald w kelly barry h cantor and cheryl r frank for petitioners derek w kaczmarek for respondent memorandum opinion swift judge this matter is before us under rule on respondent’s motion for summary_judgment unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure at the time the petition was filed petitioners resided in background las vegas nevada for and petitioners filed with respondent their joint federal_income_tax returns for these years petitioners still owe respondent approximately dollar_figure in cumulative total federal income taxes including accrued interest in november of petitioners sold their home and purchased for dollar_figure a new home in an expensive neighborhood of las vegas nevada paying dollar_figure as a cash downpayment none of the proceeds from the sale of petitioners’ prior home was used by petitioners to make a payment on petitioners’ outstanding federal income taxes for and on date in an effort to collect petitioners’ unpaid federal income taxes respondent mailed to petitioners a notice_of_intent_to_levy on petitioners’ property on date petitioners filed a request for a hearing with respondent’s appeals_office challenging respondent’s proposed levy and seeking approval of an offer-in-compromise in which petitioners offered to make a total_payment of dollar_figure with regard to their federal income taxes for through beginning date petitioners petitioners’ attorney and respondent held a series of phone calls and written correspondence relating to petitioners’ appeals_office hearing some financial information was submitted by petitioners and respondent’s appeals officer reviewed that material and asked petitioners for additional information petitioners submitted some additional financial information to respondent’s appeals_office but certain financial information that had been requested by respondent’s appeals officer was not provided by petitioners for example petitioners never submitted documents requested by respondent’s appeals officer that would have established the fact of payment of petitioners’ medical and drug expenses based on the financial information petitioners submitted respondent’s appeals officer determined that petitioners had significantly more discretionary monthly income equity in assets and realizable collection potential rcp than petitioners would acknowledge the figures petitioners and respondent’s appeals officer respectively calculated are set forth below discretionary monthly income equity in assets rcp petitioners dollar_figure big_number big_number respondent dollar_figure big_number big_number big_number the disagreement between petitioners and respondent’s appeals officer focused on whether certain alleged life_insurance and medical and drug expenses should be treated as discretionary or as nondiscretionary expenses and on whether petitioners had adequately established that they actually were incurring and paying the expenses being claimed during the appeals_office hearing petitioners did not submit the documentation necessary to substantiate their payment of the disputed expenses the chart below sets forth the respective amounts petitioners claim and respondent would allow for life_insurance and medical and drug expenses type of expenses petitioners respondent life_insurance medical and drug dollar_figure big_number dollar_figure big_number petitioners’ alleged life_insurance expenses are based on whole_life_insurance policies on the life of each petitioner respondent’s offer-in-compromise guidelines allow taxpayers’ expenses only for term life_insurance coverage see administration internal_revenue_manual cch sec_5 at big_number date under sec_6330 where a taxpayer’s underlying tax_liability is not in dispute our standard of review over respondent’s appeals office’s determination on a taxpayer’s appeal of a notice_of_levy is whether respondent’s appeals_office abused its discretion 117_tc_183 we are asked to affirm as a matter of summary_judgment respondent’s appeals office’s determination to reject petitioners’ offer-in-compromise and to sustain respondent’s notice_of_levy we may grant summary_judgment where there remains no material fact issue and where a party is entitled to judgment as a matter of law rule a 85_tc_812 78_tc_412 the administrative file herein establishes that respondent’s appeals officer reviewed petitioners’ financial data that was properly and timely submitted during the appeals office’s consideration of petitioners’ appeal that petitioners failed to submit to respondent’s appeals_office requested information on time and that petitioners spent over dollar_figure in cash as a downpayment to purchase an expensive new home at a time when they had substantial federal income taxes due based on these facts we conclude as a matter of law that respondent’s appeals_office did not abuse its discretion in issuing the notice_of_determination rejecting petitioners’ offer- in-compromise and sustaining respondent’s levy notice the question before us is not whether respondent’s appeals_office would have decided differently had it received additional information rather the question before us is whether respondent’s appeals_office acted appropriately and within its proper discretion based on information it received during the appeals_office consideration of petitioners’ appeal the record before us answers that question in the affirmative petitioners now claim additional legal expenses transportation_expenses and income_averaging in order to establish that respondent’s calculation during the appeals_office hearing of petitioners’ rcp was too high these items constitute new issues and will not be allowed see 118_tc_488 furthermore as we stated in 125_tc_301 when appeals officers make reasonable requests for relevant documentation from taxpayers and taxpayers do not produce the documentation in a reasonable_time the appeals officer commits no abuse_of_discretion in making a determination without regard to the missing information for the reasons stated we shall grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered for respondent
